DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/8/2021 has been entered.

Election/Restrictions
Newly amended claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reason: Claim 1 originally required the second fiber be a non-optical fiber but newly amended claim 3 requires the second fiber be an optical fiber. The inventions are independent or distinct because they are mutually exclusive. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7, the specification is silent regarding a woven fabric in a sheet shape. 
Claim 1, the specification is silent regarding an affix fiber(s). 
Claim 6, the specification is silent regarding a second or third region that has front and back layers laminated in the thick direction. The specification is also silent regarding fourth fibers being woven with second fibers in the second and third regions of claim 1. 
Claim 8, the specification is silent regarding a fixing region wherein first fibers are invisible from the front surface. Rather, the specification merely mentions fibers that are almost invisible. The specification is also silent regarding a first layer wherein first and second fibers are woven and a second layer wherein third fibers are woven with the second fibers. 
Claims 9, 10 and 20, the specification is silent regarding a “waving pattern.”
Claim 11, the specification is silent regarding a second region of multiple layers in the thick direction that are formed by waving the third fibers with the second fibers. 
	Claims 12 and 13, the specification is silent regarding when an object is present in a tense region one or more first fibers are curved to go around the object.
	Claim 14, the specification is silent regarding a second region of multiple layers in the thick direction that are formed by waving second fibers with third fibers. 
	Claim 16, the specification is silent regarding optical fibers being invisible from the front surface.
	Claim 19, the specification is silent regarding a notch or scratch not intentionally disposed on the outer circumference of first fibers. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7, it is not clear what constitutes a sheet shape. For example, it is not clear if the phrase is attempting to define the surface area shape or the thickness shape or both or other.  
Claims 1 and 7, it is not clear what is considered a “region.” Neither the specification nor the claims provide specifics and some claims (e.g. claim 13) even state that one region may be located in another region. May any area, including an area without a defined material or structural boundary, be considered a region? Is there any limit to what may be considered a region?
Claim 1, it is not clear what constitutes an affix fiber. 
Claim 6, it is unclear how the fourth fibers can be woven with the second fibers in the first, second, and third regions when the third region is the light emitting region.
	Claims 9, 10 and 20, it is not clear what constitutes a “waving pattern.”
	Claims 11 and 14, it is not clear what constitutes “waving.” 
Claims 12 and 13, it is not clear if an object is present or not present or if the first fibers are curved or not curved. 




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 4,885,663 to Parker or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 4,885,663 to Parker in view of USPN 6,628,885 to Wilkie.
Claim 1, Parker discloses a woven fabric in a sheet shape extending in a longitudinal direction and a lateral direction, which is perpendicular to the longitudinal direction, and having front and back surfaces in a thick direction, which is perpendicular to the longitudinal and lateral directions, comprising: a first region where a plurality of first fibers, which are optical fibers to illuminate through their outer circumference, extend in the longitudinal direction and are arranged in parallel one another in the lateral direction, are woven with a plurality of second fibers, which are not optical fibers and extend in the lateral direction: a second region, which is adjacent to the first region in the longitudinal direction, where the first fibers extends from the first region through the second region such that the first fibers are not woven 
Claim 2, Parker discloses that use of multiple light sources (column 5, lines 13-24) but does not appear to mention each light source having a different color. Wilkie discloses that it is known in the art to transmit different colors of light into different strands for aesthetic effect (see entire document including column 2, lines 1-8 and column 3, lines 4-36). Therefore, it would have been obvious to one having ordinary skill in the art to use multiple light sources, or multiple colors, such as claimed, for aesthetic effect. 
Claim 4, each of the first fibers is connected to a type of light sources in an arrangement order (Figure 11).
Claim 5, in the first region, two of the second fibers, which are adjacent, intersect with one of the first fibers (Figure 11). Regarding the claimed leno weave, the Office takes official notice (now admitted prior art) that a leno weave is a known weave in the woven fabric art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the woven fabric with any suitable weave, such as claimed, because it is within the general skill of a worker in the art to select a known weave on the basis of its suitability and desired characteristics.
Claim 6, a structure of the first region, the second region, and the third region has two layers, which are front and back layers laminated in the thick direction, in the front layer, the first and second 
Claim 7, Parker discloses a woven fabric in a sheet shape extending in a longitudinal direction and a lateral direction, which is perpendicular to the longitudinal direction, and having front and back surfaces in a thick direction, which is perpendicular to the longitudinal and lateral directions, comprising: a first region where a plurality of first fibers, which are optical fibers to illuminate through their outer circumference, and a plurality of third fibers, which are not optical fibers, extend in the longitudinal direction and are arranged in parallel one another in the lateral direction, are woven with a plurality of second fibers, which are not optical fibers and extend in the longitudinal direction: a second region, which is adjacent to the first region in the longitudinal direction, where the first fibers extends from the first region through the second region such that the first fibers are not woven with the second fibers; and a third region, which is adjacent to the second region in the longitudinal direction, where light sources to emit lights are disposed such that the first, second and third regions are aligned in this order in the longitudinal direction and the light sources are connected to the first fibers and to emit the lights in the longitudinal direction wherein the lights emitted from the light sources run through the first fibers in the same direction as the lights emitted from the light sources (see entire document including Figures 3 and 11, column 1, lines 6-14, and column 3, line 26 through column 5, line 24). 
Claim 8, the first region has two layers in the thick direction that are a first layer facing the front surface and a second layer facing the back surface, in the first layer, the first and third fibers are woven with the second fibers, in the second layer, the first fibers are not woven with the second fibers, and the third fibers are woven with the second fibers, the woven fabric further comprises a fixing region in which the first and third fibers extend in the longitudinal direction and are woven with the second fibers extending in the lateral direction such that the first fibers are invisible seen from the front surface, and the 
Claim 9, in the fixing region, a waving pattern is repeated in which one of the first fibers is located on rear portions of three of the second fibers and is located on a front portion of one of the second fibers wherein the rear portions of the second fibers face the back surface of the woven fabric and the front portion of the second fibers faces the front surface of the woven fabric (Figures 1 and 3).
Clam 10, in the first region, a waving pattern is repeated in which one of the first fibers is located on front portions of 12 or 13 of the second fibers, and is located on a rear portion of one of the second fibers wherein the front portions of the second fibers face the front surface of the woven fabric and the rear portion of the second fibers faces the back surface of the woven fabric (Figures 1 and 3).
Claim 11, the second region has multiple layers in the thick direction that are formed by waving the third fibers with the second fibers, and the first fiber is interposed between the multiple layers (Figures 1 and 3).
Claim 12, a tenth region where the first fibers are not woven with any fibers is located within the first region or on an outer periphery portion of the first region, when an object is present in the tense region, one or more of the first fibers are curved to go around the object (Figures 1 and 3).
Claim 13, a tenth region in which the first fibers are not woven with any fibers is located in the first region or an outer peripheral part of the first portion, when an object is present in the tense region, one or more of the first fibers are curved to go around the object (Figures 1 and 3).
Claim 14, the second region has multiple layers in the thick direction that are formed by waving the second fibers with the third fibers, and the first fiber is interposed between the multiple layers (Figures 1 and 3).
Claim 16, in the first region, the first fibers, which are woven with the second fibers, are visible from the front surface, and the first region further has other optical fibers extending in the longitudinal direction wherein the other optical fibers are invisible from the front surface, are not woven with the second fibers, and are interposed between the first and second layers (Figures 1 and 3).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04.
Claim 19, the first fibers are made by either combining a core and a clad which do not allow total reflection but are correlated with a refractive index, or using a core material that is blended with a light scattering material, and a notch or scratch is not intentionally disposed on the outer circumference of the first fibers (column 3, lines 43-55). 
Claim 20, the tenth region has a same waving pattern as in the second region, and in the tenth region, other fibers are disposed on the first fibers such that the first fibers are covered with the other fibers (Figures 1 and 3). 

Response to Arguments
Applicant's arguments filed 3/8/2021 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789